Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6, 7, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in further view of  US Patent 10,121,121 B1 (De Bonet).
With respect to claims 1 and 11, Wantland shows a refrigerator appliance (100) comprising: a cabinet (120) defining a chilled chamber; a door (126/128, Fig.2) being rotatably hinged to the cabinet to provide selective access to the chilled chamber; and a shelf assembly (156, Fig.6) disposed within the chilled chamber, the shelf assembly comprising a mounting bracket (150) attached to the cabinet, a shelf (156) attached to the mounting bracket, and a weight sensor (258, Fig.6, col.10 lines 26-31) disposed within the cabinet to detect the stored mass on the shelf. Wantland doesn’t show the weight sensor is in cantilevered engagement with the shelf. De Bonet shows the weight sensor (125L, Fig.1B) in cantilevered engagement with the shelf (150) to detect stored mass at the shelf.  It would have been obvious to put the weight sensor of Wantland in cantilevered engagement with the shelf, such as taught by De Bonet, in order to hide the sensor behind the shelf and prevent the sensor from being damaged when food items are put on the shelf
With respect to claims 2 and 12, modified Wantland shows wherein the shelf (156) is a first shelf, and wherein the shelf assembly further comprises a second shelf (other shelf 156, Fig.2) attached to the mounting bracket (150) and spaced apart from the first shelf. 
With respect to claims 3 and 13, the modification doesn’t show the weight sensor is behind the mounting bracket. De Bonet shows the weight sensor (725B, Fig.7B)
disposed behind the mounting bracket (730B) at a rear portion of the chamber.  It would have been obvious to one having ordinary skill in the art to put the weight sensor behind the mounting bracket, such as shown by De Bonet, in order to further hide and protect the sensor and prevent it from being damaged when the shelf is hooked on the shelf support.
With respect to claims 4 and 14, the combination (De Bonet) shows wherein the shelf assembly further comprises a barbed back rail (740B, Fig.7B) disposed rearward from the mounting bracket (730B) and a sensor housing (725B) to which the weight sensor is held between the barbed back rail and the mounting bracket (Fig.7B).  
With respect to claims 6 and 16, the combination shows (De Bonet) wherein the mounting bracket (110, Fig.1B/310, Fig.3A) defines a plurality of discrete heights at which the shelf may be selective attached, and wherein the shelf assembly further comprises a sensor housing (120-L, Fig.1B/325, Fig.3A) to which the weight sensor is fixed and which may be selectively moved along mounting bracket between the plurality of discrete heights (Fig.1B/Fig.3A).  
With respect to claims 7 and 17, the combination sows (De Bonet) wherein the shelf comprises a horizontal platform  (at 150, Fig.1B) and a cantilever bracket (square bracket supporting 152, Fig.1B) extending rearward from the horizontal platform, the cantilever bracket being selectively held on the mounting bracket (110) and comprising an engagement tab (152) disposed against the weight sensor (120-L, Fig.1B).  
3.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in view of  US Patent 10,121,121 B1 (De Bonet) in further view of US Patent 10,746,589 (Danenberg).
	With respect to claims 5 and 15, modified Wantland doesn’t show the sensor housing has one or more contact teeth in selective engagement with one or more barbs of the back rail (102). Danenberg shows a sensor housing (104, Fig.12) comprises one or more contact teeth (230, Fig.12) in selective engagement with one or more barbs (226) of the barbed back rail for holding the sensor housing in different locations.  It would have been obvious to one having ordinary skill in the art to modify the sensor housing and back rail of modified Wantland, such that they have teeth and barbs that engage each other, such as shown by Danenberg, in order to easily attach and selectively move the sensor housing along the back rail.
4.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in view of  US Patent 10,121,121 B1 (De Bonet) in further view of US 2013/0242561 A1 (Kramer).
With respect to claims 8 and 18, the modification doesn’t show the weight sensor comprising a male connector in electrical communication. Kramer shows wherein the shelf assembly further comprises a female connector bar (27, Fig.3) in selective electrical communication with the weight sensor (sensor within 37, Fig.5, section 0020, claim 19), the female connector bar being disposed rearward from the mounting bracket (23, Fig.3), and a sensor housing comprising a male connector (41, Fig.5) and a cell body to which the weight sensor is held between the shelf and the mounting bracket, the male connector (41) extending rearward from the cell body and through the mounting bracket (23) to the female connector bar (27).  It would have been obvious to one having ordinary skill in the art to include a female connector bar to the mounting bracket of modified Wantland and a male connector to the sensor housing, such as shown by Kramer, in order to provide easy electrical connection means for the sensor on the mounting rail.
5.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) in view of  US Patent 10,121,121 B1 (De Bonet) in further view of US 2009/0255292 A1 (Benz).
With respect to claims 9 and 19, the combination shows Wantland the shelf assembly further comprises a support panel (back panel 138 of refrigerator) attached to the cabinet, wherein the shelf (156, Fig.2) is held on the support panel but doesn’t show the weight sensor is sandwiched between the cabinet and the support panel. Benz shows wherein the weight sensor (45, Fig.6) is sandwiched between the cabinet and the support panel (34, Fig.6) for cantilevered engagement therewith.  It would have been obvious to one having ordinary skill in the art to modify the location of the sensor such that it is behind a support panel and between the support panel and the cabinet, such as shown by Benz, in order to hide and protect the sensor from damage.
6.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,989,298 B1 (Wantland) and  US Patent 10,121,121 B1 (De Bonet) in view of US 2009/0255292 A1 (Benz) in further view of US 2013/0257253 A1 (Haltmeyer).
With respect to claims 10 and 20, the combination doesn’t show the shelf assembly has a slide bracket. Haltmeyer shows wherein the shelf assembly further comprises a slide bracket (398, Fig.2) mounted to the support panel (40), and a storage drawer (72, Fig.2) slidably received on the slide bracket. It would have to been obvious to include a slide bracket and a drawer to the refrigerator of Modified Wantland, such as shown by Haltmeyer, in order to provide a concealable storage container that can be easily drawn out for use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637